Case: 20-50201     Document: 00515575485         Page: 1     Date Filed: 09/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                 September 23, 2020
                                  No. 20-50201                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Jose Montelongo-Montero, also known as Juan Jose M
   M, also known as Juan Jose Montelongo, also known as Juan Jose
   Montero, also known as Juan Jose Montero-Montelongo, also
   known as Juanjose Montelongo Montero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:19-CR-811-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Jose Montelongo-Montero appeals his sentence of 30 months of
   imprisonment and three years of supervised release, which the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50201     Document: 00515575485           Page: 2   Date Filed: 09/23/2020




                                    No. 20-50201


   imposed following his guilty plea conviction for illegal reentry. He asserts
   that the enhancement of his sentence based on his prior conviction under 8
   U.S.C. § 1326(b)(2), which increased the statutory maximum term of
   imprisonment, is unconstitutional because his prior conviction is treated as a
   sentencing factor rather than an element of the offense that must be alleged
   in the indictment and found by a jury beyond a reasonable doubt. He
   concedes that the issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve the issue for further review.
   The Government moves for summary affirmance, asserting that
   Montelongo-Montero’s argument is foreclosed.
          The    parties   are   correct   that    Almendarez-Torres   forecloses
   Montelongo-Montero’s assertion. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505–06 (5th
   Cir. 2008). Accordingly, the Government’s motion for summary affirmance
   is GRANTED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). The district court’s judgment is AFFIRMED, and the
   Government’s alternative motion for an extension of time to file its brief is
   DENIED AS MOOT.




                                           2